                                                                  ---i~--·
           Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.1 Page 1 of--
                                                                               12-                                                       -7
AO 106 (Rev. 06/09) Application for a Search Warrant                                                                  ~               -,   II
                                                                                                                                              I

                                      UNITED STATES DISTRICT Co RT
                                                                     for the
                                                                                                           C:
                                                                                                                  AUG 2 3 2019
                                                                                                                           i ~ ':
                                                                                                                                              I
                                                                                                                                             II
                                                                                                                                      · Uh~-IIA
                                                         Southern District of California              SOU !HU
                                                                                                      BY   ------"·
                                                                                                                                    ------~-~J
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.
                    Apple !Phone                                    ·d
    Contained in Evidence Bag 20192504001927-000:s:~1,;                                              19MJ3588
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A.

located in the     --------
                           Southern               District of               California          , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                       Offense Description
        21 U.S.C. 952 and 960                      Importation of Controlled Substances



         The ~_pplication is based on these facts:
        See Affidavit of HSI Special Agent Mike Crim, which is hereby incorporated by reference and made part hereof.


           ~ Continued on the attached sheet.

                                       3103a,
           0 Delayed notice of _ _ days (give exact ending date if more than 30 da-
             undec 18 U.S.C. §     the basis of which is set forth on
                                                                                             y~~t7f-_
                                                                                         t:z~h?~      )                   is requested




                                                                                          ~pplicant 's signature

                                                                                           Mike Crim, HSI Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:        11~,/2,
                .                                                              ~                 Judge 's signature

City and state: San Diego, CA                                                     Hon. Bernard G. Skomal, U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.2 Page 2 of 12




 1                                                 AFFIDAVIT
 2              I, Mike Crim, Special Agent with the United States Department of Homeland
 3 II Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 4 II Investigations (HSI), being duly sworn, hereby state as follows:
 5                                              INTRODUCTION
 6              1.         This affidavit supports an application for a warrant to search the following
 7 II electronic device:
 8                               Apple !Phone
 9                               Contained in Evidence Bag 20192504001927-0003
                                 (the Target Device);
10
          as described in Attachment A (incorporated herein by reference), and seize evidence of
1111
          crimes, specifically, violations of Title 21, United States Code, Section(s) 952 and 960.
1211
          This search supports an investigation of JOSELIN MICHELLE DE SANTIAGO-
13 11
     11
          RODRIGUEZ for the crimes mentioned above.                A factual explanation supporting
14
          probable cause follows.
15 11
                 2.         The Target Device was seized from a vehicle driven by DE SANTIAGO-
16
          RODRIGUEZ on July 27, 2019, at the time of her arrest at the San Ysidro, California
17
     :: Port of Entry (POE), as she attempted to smuggle methamphetamine into the United
18
          States.        The Target Device is currently in the possession of the Department of
19
          Homeland Security and are presently stored at 9495 Customhouse Plaza, San Diego,
20   II


          California 92154-7631.
21
                    3.      Based upon my experience and training, and all the facts and opinions set
22
          forth in this Affidavit, I believe that there is probable cause to believe that a search of
23
          the Target Device as described in Attachment A may produce evidence of the
24   II


          aforementioned crimes, as described in Attachment B.
25
                    4.      The information contained in this affidavit is based upon my experience
26
27
   II and training, consultation with other federal, state, and local law enforcement agents.
28
   II The evidence and information contained herein was developed from interviews and my
          review of documents and evidence related to this case. Because this affidavit is made
                                                         1
        Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.3 Page 3 of 12




 1   for the limited purpose of obtaining a search warrant for the Target Device, it does not
 2   contain all of the information known by me or other federal agents regarding this
 3   investigation, but only contains those facts believed to be necessary to establish
 4   probable cause. Dates, times, and amounts are approximate.
 5                               EXPERIENCE AND TRAINING
 6           5.      I am a law enforcement officer of the United States within the meaning of Title
 7 18, United States Code, Section 2510(7), who is empowered by law to conduct
 8 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 9 Code, Section 2516. I am cross-designated and have the authority to conduct Title 21
10 investigations and enforcement activities. I have been involved with investigations for Title
11 21 offenses and am familiar with the Interagency Cooperation Agreement between the U.S.
12 Drug Enforcement Administration (DEA) and ICE. I am also a federal law enforcement
13 officer within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure.
14 I am authorized under Rule 41(a) to make applications for search and seizure warrants and
15 to serve arrest warrants. I also am authorized to investigate violations of laws of the United
16 States.
17         6.        I am a Special Agent (SA) with ICE, HSI, and have been so employed since
18 January 2000. My duties include, among others, investigating the trafficking of illicit
19 controlled substances and the importation and distribution of illegal substances.
20           7.      I am a graduate of the Federal Law Enforcement Training Center at Glynco,
21 II Georgia where I received training in a wide-range of subject areas including narcotics
22 II trafficking.   Since graduating, I have participated in and conducted investigations of
23 II violations of various state and federal criminal laws, including unlawful possession with
24 II intent to distribute controlled substances, distribution of controlled substances, use of
25 II communication facilities to commit narcotics offenses, importation of controlled
26 II substances, conspiracy to import, possess and distribute controlled substances, all in
27 II violation of federal narcotics laws. These investigations resulted in arrests of individuals
28 II who imported, smuggled, received and distributed controlled substances, including cocaine,

                                                   2
       Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.4 Page 4 of 12




 1 heroin, methamphetamine, and marijuana. Through these investigations, my experience,
 2 and training, as well as discussing the methods and practices of narcotics traffickers with
 3 numerous law enforcement officers and confidential sources, I have become familiar with
 4 the operations of drug trafficking organizations in the United States and Mexico.
 5         8.     I have also spoken with other agents about their experiences and the results of
 6 II their investigations and interviews. I have become knowledgeable of the methods and
 7 II modes of narcotics operations, including the methods of operation typically used by
 8 II narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
 911 more telephone facilities to negotiate times, places, schemes, and manners for importing,
10 II possessing, concealing, manufacturing, and distributing controlled substances and for
11 II arranging the disposition of proceeds from the sale of controlled substances.
12         9.     Conspiracies involved in the smuggling and trafficking of narcotics generate
13 II many types of evidence including, but not limited to, cellular phone-related evidence such
14 11 as voicemail messages referring to the arrangements of travel and payment, names,
15 II photographs, text messaging, and phone numbers of co-conspirators. For example, based
16 II on my training and experience, I have learned that load drivers smuggling controlled
17 II substances across the border are often in telephonic contact with co-conspirators
18 II immediately prior to and following the crossing of the load vehicle, at which time they
19 receive instructions on how to cross and where and when to deliver the controlled
20 substances.
21          10.   Based upon my training and experience as a Special Agent, and consultations
22 II with law enforcement officers experienced in narcotics trafficking investigations, and all
23 II the facts and opinions set forth in this affidavit, I submit the following:
24                Drug traffickers and their accomplices often will use cellular/mobile
           a.
25                telephones because they are mobile and they have instant access to telephone
                  calls, text, web, and voice messages.
26
27         b.     Drug traffickers and their accomplices often will use cellular/mobile
                  telephones because they are able to actively monitor the progress of their
28                illegal cargo while the conveyance is in transit.

                                                   3
       Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.5 Page 5 of 12




 1
           C.    Drug traffickers and their accomplices often will use cellular/mobile
 2               telephones because they can easily arrange and/or determine what time their
                 illegal cargo will arrive at predetermined locations.
 3
 4         d.    Drug traffickers often will use cellular/mobile telephones to communicate
                 with drivers, including to direct drivers to synchronize an exact drop off
 5
                 and/or pick up time of their illegal cargo.
 6
           e.    Drug traffickers often will use cellular/mobile telephones to notify or warn
 7
                 their accomplices of law enforcement activity to include the presence and
 8               posture of marked and unmarked units, as well as the operational status of
                 checkpoints and border crossings.
 9
10         f.    The use of cellular telephones by drug traffickers and their accomplices tends
11               to generate evidence that is stored on the cellular telephones, including but
                 not limited to emails, text messages, photographs, audio files, videos, call
12               logs, address book entries, IP addresses, social network data, and location
13               data.
           11.   Based upon my training and experience as a Special Agent, and
14
     consultations with law enforcement officers experienced in narcotics trafficking
15
16 investigations, and all the facts and opinions set forth in this affidavit, I know that
17 cellular/mobile telephones can and often do contain electronic records, phone logs and
     contacts, voice and text communications, and data such as emails, text messages, chats
18
     and chat logs from various third-party applications, photographs, audio files, videos,
19
     and location data. This information can be stored within disks, memory cards, deleted
20
21   data, remnant data, slack space, and temporary or permanent files contained on or in

22 the cellular/mobile telephone. Specifically, I know based upon my training, education,
23 and experience investigating these conspiracies that searches of cellular/mobile
24 telephones yields evidence:
25         a.    tending to indicate efforts to import methamphetamine or some other
26               federally controlled substances from Mexico into the United States;

27         b.    tending to identify accounts, facilities, storage devices, and/or services-
28               such as email addresses, IP addresses, and phone numbers-used to


                                                4
       Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.6 Page 6 of 12



                 facilitate the importation of methamphetamine or some other federally
 1
                 controlled substances from Mexico into the United States;
 2
           C.    tending to identify co-conspirators, criminal associates, or others involved
 3
                 in importation of methamphetamine or some other federally controlled
 4               substances from Mexico into the United States;
 5
           d.    tending to identify travel to or presence at locations involved in the
 6               importation of methamphetamine or some other federally controlled
                 substances from Mexico into the United States, such as stash houses, load
 7
                 houses, or delivery points;
 8
 9
           e.    tending to identify the user of, or persons with control over or access to,
                 the target devices; and/or
10
11         f.    tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
12               in the activities described above.
13                     FACTS SUPPORTING PROBABLE CAUSE
14         12.   On July 27, 2019, at approximately 5:40 p.m., DE SANTIAGO-
15 RODRIGUEZ applied for admission into the United States from Mexico at the San
16 Ysidro, California Port of Entry as the driver of a yellow Volkswagen Beetle bearing
17 Mexican license plates (the vehicle). An adult passenger was also in the vehicle. DE
18 SANTIAGO-RODRIGUEZ stated that she was going to Chula Vista and that she had
19 nothing to declare. Based on a computer-generated alert, the vehicle was referred to the
2 0 secondary inspection area.
21        13. In secondary, a canine alerted to the underside of the vehicle near the right,
22 rear quarter panel, and a Z-Portal scan revealed anomalies in the vehicle's rear quarter
23 panels and fuel tank. Additionally, an officer conducting an inspection of the vehicle
24 noticed that the driver-side taillight was loose, touched it, and saw it fall out of place,
25 revealing a package inside. A total of 80 packages weighing 38.78 kg (85.32 lbs.) were
26 removed from the vehicle, including from the fenders, quarter-panels, gas tank, and
27 spare tire. The packages testified positive for methamphetamine.
28        14. The vehicle, drugs, and the Target Device were seized.

                                                 5
        Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.7 Page 7 of 12




 1          15.    Post-arrest, DE SANTIAGO-RODRIGUEZ was advised of her Miranda
 2 II rights and waived them. DE SANTIAGO-RODRIGUEZ stated that she was to receive
 3 II $2,000 for illegally bringing what she believed to be money into the United States. The
 4 II passenger denied knowledge and was not charged. DE SANTIAGO-RODRIGUEZ
 5 II also confirmed that the passenger was not involved.
 6          16.    Based upon my experience investigating drug smuggling, my training, and
 7 II my consultation with other investigators who have experience investigating drug
 8 II smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
 9 II from Mexico into the United States by hiding the drugs in hidden compartments of cars,
10 II and in non-factory compartments (i.e., compartments that the manufacturer did not
11 II design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
12 II through POEs with the drugs undetected.         When they arrive in the United States,
13 II smugglers often will take the drugs to a discreet location to transfer them to other people
14 II involved in the distribution chain who can then send the drugs to other locations for
15 downstream distribution.
16          17.    Given the facts surrounding DE SANTIAGO-RODRIGUEZ's arrest, and
17 II based upon my experience and training, as well as consultation with other law
18 II enforcement officers experienced in drug smuggling investigations, I submit that there
19 II is probable cause to believe that information relevant to the smuggling activities of DE
20 II SANTIAGO-RODRIGUEZ may be found in the Target Device. Such evidence could
21 II be in the form of communications, records, data (including but not limited to emails,
22 II text messages, other social messaging applications), photographs, audio files, videos,
23 II or location data.
24          18.    I also know that drug trafficking conspiracies require intricate planning
25 II and coordination to successfully evade detection. Based upon my professional training
26 II and experience, this planning and coordination often occurs days, weeks, or even
27 II months prior to the actual importation of the drugs into the United States. Additionally,
28 II co-conspirators are often unaware of a subject's arrest and will continue to attempt to

                                                  6
        Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.8 Page 8 of 12




 1 II communicate with the subject after the arrest to determine the whereabouts of valuable
 2 II cargo, particularly in the hours following the arrest.     Therefore, I believe that the
 3 II appropriate date range for the search of the Target Device is from June 1, 2019, up to
 411 and including July 28, 2019.
 5                                     METHODOLOGY
 6         19.    It is not possible to determine, merely by knowing the cellular/mobile
 7 II telephone's make, model and/or serial number, the nature and types of services to which
 8 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
 9 devices today can be simple cellular telephones and text message devices, can include
10 II cameras, can serve as personal digital assistants and have functions such as calendars
11 II and full address books and can be mini-computers allowing for electronic mail services,
1211 web services and rudimentary word processing.                An increasing number of
13 II cellular/mobile service providers now allow for their subscribers to access their device
14 II over the internet and remotely destroy all of the data contained on the device. For that
15 II reason, the device may only be powered in a secure environment or, if possible, started
16 II in "flight mode" which disables access to the network. Unlike typical computers, many
17 II cellular/mobile telephones do not have hard drives or hard drive equivalents and store
18 II information in volatile memory within the device or in memory cards inserted into the
19 II device. Current technology provides some solutions for acquiring some of the data
20 II stored in some cellular/mobile telephone models using forensic hardware and software.
21 II Even if some of the stored information on the device may be acquired forensically, not
22 II all of the data subject to seizure may be so acquired. For devices that are not subject to
23 II forensic data acquisition or that have potentially relevant data stored that is not subject
24 II to such acquisition, the examiner must inspect the device manually and record the
25 II process and the results using digital photography.      This process is time and labor
26 II intensive and may take weeks or longer.
27 II      20.    Following the issuance of this warrant, I will collect the subject
28 II cellular/mobile telephone and subject it to analysis. All forensic analysis of the data

                                                  7
        Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.9 Page 9 of 12




 1 II contained within the telephone and its memory card will employ search protocols
 2 directed exclusively to the identification and extraction of data within the scope of this
 3 warrant.
 4         21.    Based on the foregoing, identifying and extracting data subject to seizure
 5 II pursuant to this warrant may require a range of data analysis techniques, including
 611 manual review, and, consequently, may take weeks or months.              The personnel
 711 conducting the identification and extraction of data will complete the analysis within
 8 II ninety (90) days, absent further application to this court.
 9                                        CONCLUSION
1O         22.    Based on all of the facts and circumstances described above, there is
11 II probable cause to conclude that DE SANTIAGO-RODRIGUEZ used the Target
1211 Device to facilitate violations of Title 21, United States Code, Section(s) 952 and 960.
13 II      23.    Because the Target Device was promptly seized during the investigation
14 II of DE SANTIAGO-RODRIGUEZ's trafficking activities and have been securely
15 II stored, there is probable cause to believe that evidence of illegal activities committed
16 II by DE SANTIAGO-RODRIGUEZ and others continues to exist on the Target Device.
17 II      24.    WHEREFORE, I request that the court issue a warrant authorizing law
18 II enforcement agents and/or other federal and state law enforcement officers to search
19 II the items described in Attachment A, and seize the items listed in Attachment B, using
20 II the methodology described above.
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II

                                                  8
          Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.10 Page 10 of 12




 1            I swear the foregoing is true and correct to th bes,my knowledge and belief.
 2
 3                                              ,
                                                                I {1,--
                                                                '_/V---...

                                             Mi Crim
 4
                                             Special Agent
 5                                           Homeland Security Investigations
                                             Department of Homeland Security
 6

 711 Subscribed and sworn to before me this     "l,.    3   day of August, 2019.
 8
 9
     II
              ~
10
1111
      The Honorable Bernard G. Skomal
12 II United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     II                                             9
 Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.11 Page 11 of 12




                              ATTACHMENT A
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Apple !Phone
            Contained in Evidence Bag 20192504001927-0003
            (Target Device);

The Target Device is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154-7631.
 Case 3:19-mj-03588-BGS Document 1 Filed 08/23/19 PageID.12 Page 12 of 12



                                 ATTACHMENT B
                               ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of June 1, 2019, up to and including July 28, 2019:

      a.    tending to indicate efforts to import methamphetamine or some other
            federally controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services -
            such as email addresses, IP addresses, and phone numbers - used to
            facilitate the importation of methamphetamine or some other federally
            controlled substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
